Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 12/02/2020. Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected 35 U.S.C. 103 as being unpatentable over Kessler et al. (USPGPUB No. 2017/0220502 A1, hereinafter referred to as Kessler) in view of Lyle et al. (US Pat No. 7295578 B1, hereinafter referred to as Lyle) and further in view of Geerling et al. (US Pat No. 10649945 B1, hereinafter referred to as Geerling) . 
As per claim 1, Kessler discloses a switchable I2S interface {“Inter-Integrated Circuit Sound communications”, see Fig. 1, [0045].}, comprising: 
a multiplexer configured {“bus protocol circuitry 126”, see Figs. 1 and 7, [0102].} to receive a transmission instruction or a receiving instruction {“generate preambles for synchronization frames”, [0101].}, and configured to generate a switching signal according {“control circuitry 154” generating signals “to control the operation to the received transmission instruction or receiving instruction {“control operations specified in received synchronization control frames”, [0100].}; 
a switchable memory {“preamble circuitry 156”, see Fig. 7, [0101].} connected to the multiplexer and configured to receive a switching signal {preamble 156 a receiving signal from “control circuitry 154”, see Fig. 7, [0101].}, and the multiplexer comprising a transmission control circuit {“MUX 162”, see Fig. 7, [0102].} and a receiving control circuit {“DEMUX 168”, see Fig. 7, [0104].}, wherein according to the switching signal the switchable memory switches on the transmission control circuit to transmit an audio output signal {“digital audio”, [0036].}, or switches on the receiving control circuit to receive an audio input signal {“24-bit audio sample in a designated time slot”, [0049].}; 
and a register connected {“allowing the host 110 direct access to register and status information”, see Fig. 1, [0045].} to the switchable memory {“register indicating which operational mode” and the respective preamble used “the only traffic required in a minimal downstream preamble”, [0066].} and configured to receive and temporarily store the audio output signal and the audio input signal {“Registers in the node transceiver 120 may determine which and how many I2S/TDM channels are being transmitted”, [0063].}.
Furthermore, Lyle discloses wherein the switchable memory is a switchable FIFO memory {“FIFO or other memory structure in the receiver of a TMDS link”, Col 16, lines 59-62.}; wherein the register is a switchable shift register {“shift register 99”, see Fig. 14, Col 22, lines 40-53.};   
Kessler and Lyle are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kessler and Lyle before him or her, to modify Kessler’s “node transceiver 126” incorporating Lyle’s filter and corresponding circuitry (see Fig. 14). 
The suggestion/motivation for doing so would have been to incorporate packets of the auxiliary data that have been transmitted over a TMDS-like link are received in a FIFO. The packets are clocked out of the FIFO at a clock frequency determined in response to a feedback signal, so that at any instant the FIFO is filled up to a level with a number of the packets. The feedback signal is indicative of such level or a rate of change of such level (Lyle Col 7, lines 13-19).
Therefore, it would have been obvious to combine Lyle with Kessler to obtain the invention as specified in the instant claim(s).
Furthermore, neither Kessler or Lyle appears to explicitly disclose wherein the multiplexer is a switchable FIFO memory; and to transmit the audio input signal to the switchable FIFO memory in single wire;
Furthermore, Geerling discloses wherein the multiplexer is a switchable FIFO memory {“data streamed continuously (e.g., audio signals)”, see Fig. 1, Col 3, lines 48-50}; and to transmit the audio input signal to the switchable FIFO memory in single wire {“a slave node 104… through a wired communication connection”, see Fig. 1, Col 5, lines 24-34};   
Kessler and Lyle are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kessler and Lyle before him or her, to modify Kessler’s “node transceiver 126” incorporating Lyle’s filter and corresponding circuitry (see Fig. 14). 
The suggestion/motivation for doing so would have been to incorporate Data for these external devices may be transmitted between nodes over the two-wire communication buses disclosed herein, and then transmitted out to the external devices from a node in accordance with the digital interface (Geerling Col 2, lines 8-12).
Therefore, it would have been obvious to combine Lyle with Kessler to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Lyle discloses wherein the switchable shift register is connected to a plurality of audio codecs {various codecs respective to “5.1 surround sound” (Col 8, lines 64-67) and “PCM” (Col 9, lines 9-13) to name a few.}, each of the plurality of audio codecs transmits the audio input signal to the switchable shift register {data values in register 99”, see Fig. 14, Col 22, lines 33-35.}, or receives the audio output signal from the switchable shift register {“different weights to different ones of the bits in register 99”, Col 22, lines 46-53.}. 

As per claim 3, the rejection of claim 2 is incorporated and Lyle discloses wherein each of the plurality of audio codecs is an analog-to-digital converter {“analog-to-digital converter”, Col 15, lines 25-30.} or a digital-to-analog converter {“audio DAC”, see Fig. 20, Col 25, lines 30-38.}. 

As per claim 4, the rejection of claim 2 is incorporated and Lyle discloses wherein the audio input signal or the audio output signal is transmitted between the switchable shift register and one of the plurality of audio codecs at a time point {“video clock defined by periodic edges” that also applies to audio clock (Col 11, lines 9-11).}, and the audio input signal or the audio output signal is transmitted between the switchable shift register {“multiplex auxiliary clocks”, Col 11, lines 14-16.} and another of the plurality of audio codecs at a next time point {shift register and the shift frequency, Col 22, lines 41-45, see Fig. 14.}. 

As per claim 5, the rejection of claim 1 is incorporated and Lyle discloses wherein the switchable FIFO memory is a 32-bit memory {“BIT[32] of LFSR 84”, see Fig. 27, Col 52, lines 23-27.}, and each of the audio input signal and the audio output signal is 16-bit data {“generating 26 bits of cout data” including the 16 claimed (Col 51, lines 20-24.}, and the switchable FIFO memory selectively receives the two audio input signals or transmits the two audio output signals {“audio stream 1 and 2” leaving “Rx 2’”, see Fig.  6, Col 10, lines 20-30.}. 

Referring to claim 6-10 are system claims reciting claim functionality corresponding to the apparatus claims of claims 1-5, respectively, thereby rejected under the same rationale as claims recited above.  

Response to Arguments
Applicant’s arguments filed on 12/02/2020 have been considered but deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following indicative of the current state of the art: US 20140105415 A1 and US 20040161040 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184